Case: 13-51188      Document: 00512846586         Page: 1    Date Filed: 11/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 13-51188                                 FILED
                                  Summary Calendar                       November 24, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

REYNALDO MEDINA-SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CR-1803


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Reynaldo Medina-Sanchez (Medina) pleaded guilty of illegal reentry and
was sentenced within the guidelines range to a 24-month term of
imprisonment and to a two-year period of supervised release. On appeal,
Medina contends that his conviction should be overturned because the district
court failed to advise him of his right to counsel and of its obligation to apply
the Sentencing Guidelines.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51188     Document: 00512846586      Page: 2   Date Filed: 11/24/2014


                                  No. 13-51188

      We have reviewed these questions for plain error. See United States v.
Vonn, 535 U.S. 55, 58-59 (2002). To show plain error, Medina must show
a forfeited error that is clear or obvious and that affects his substantial rights.
See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such
a showing, this court has the discretion to correct the error but only if it
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      The district court failed to advise Medina of his right to counsel,
appointed if necessary, at trial and at every stage of the proceeding. See FED.
R. CRIM. P. 11(b)(1)(D). The error did not affect Medina’s substantial rights,
however. See Puckett, 556 U.S. at 135. Medina was represented initially by
appointed counsel and did not equivocate in entering his guilty plea. He has
not shown that there is a “reasonable probability that, but for the error, he
would not have entered the plea.” United States v. Dominguez Benitez, 542
U.S. 74, 83 (2004); see United States v. Cuevas-Andrade, 232 F.3d 440, 445 (5th
Cir. 2000).
      Medina further contends that the district court did not address him
personally and did not advise him adequately that it was obligated to consult
the Guidelines. See FED. R. CRIM. P. 11(b)(1)(M). Because the record does not
support these contentions, no error is discernible, plain or otherwise. The
judgment is AFFIRMED.




                                        2